Filed 12/1/22 In re Jordan S. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

 In re JORDAN S. et al.,                                      B314448
 Persons Coming Under the                                     (Los Angeles County Super.
 Juvenile Court Law.                                          Ct. No. 20CCJP05267A-D)



 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 THEODORE S.,

           Defendant and Appellant.
      APPEAL from the order of the Superior Court of Los
Angeles County, Lisa A. Brackelmanns, Judge Pro Tempore.
Affirmed.

     Lori Siegel, under appointment by the Court of Appeal, for
Defendant and Appellant.

      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.

                              ******
       The juvenile court entered a three-year restraining order
enjoining the father in a pending dependency case from
contacting one of the social workers assigned to his case. Father
appeals that order. Because the order is supported by
substantial evidence, we affirm.
        FACTS AND PROCEDURAL BACKGROUND
I.    Facts
      Theodore S. (father) and Nanci C. (mother) have four
children—Jordan S. (born 2012), Aiden S. (born 2013), Cameron
S. (born 2015), and Christian S. (born 2017).
      Father has a history of violence. In 2004, father was
convicted of battery. In 2018, mother left father due to the
domestic violence he committed against her; father spent the
ensuing “years” harassing and intimidating mother, her new
boyfriend, and the maternal grandmother. Over Labor Day
weekend in 2020, when the children were visiting with father,
father struck Jordan with a wire and belt; he struck Aiden with a
wire, belt, and toy train tracks; he struck Cameron with a belt,




                                2
hangers, and toy train tracks; and he struck Christian with a
belt. The blows he inflicted on Jordan and Aiden left bruises. He
also told the children that “he wanted to kill [mother’s
boyfriend].”
       Father denies striking the children, claiming instead that
mother has coached them to lie.
II.    Procedural Background
       A.    Initial assertion of dependency jurisdiction
       On October 5, 2020, the Los Angeles Department of
Children and Family Services (the Department) filed a petition
asking the juvenile court to exert dependency jurisdiction over all
four children on the grounds that father’s acts of “physical abuse”
were “excessive” and placed each child “at risk of serious physical
harm,” thereby rendering dependency jurisdiction appropriate
under subdivisions (a), (b) and (j) of Welfare and Institutions
Code section 300.1
       B.    Visitation
       Within days of the Department’s filing, the juvenile court
reaffirmed its previous emergency removal of the children from
father by detaining the children; the court provided that father
could have monitored visitation.
       The Department assigned case worker Pamela Deboer
(Deboer) as the lead case worker on the case.
       Deboer monitored father’s visit with the children on
October 28, 2020. Prior to the children’s arrival, Deboer and
father spoke; because father spoke “rapidly” and seemed unable
to focus on the impending visit with the children, Deboer had
some concern that father might have been under the influence.

1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                 3
Father told Deboer that “others were out to get him.” When
father started to video record part of his visit with the children in
violation of the rules and Deboer asked him to put his phone
away, father told Deboer in a “forceful[]” and “loud voice” that he
was “their father” and could “do whatever” he wants. Although
Deboer “felt threatened” by father’s “tone of voice,” she projected
a “calm” demeanor to avoid escalating the encounter.
       The next day, Deboer called father to set up a drug test.
Father responded in a loud and angry voice, and repeatedly
talked over Deboer during the conversation. He complained that
she was “bullying” him.
       During a visit on November 3, 2020, overseen by a monitor
other than Deboer, father complained to the monitor that it was
“[d]egrading” to “have someone watching you [during the
monitored visits] like you are a criminal.” “When this is over,”
father told her, “I am going to [w]ring someone’s neck.”
       In late November 2020, Deboer called father regarding
upcoming visitation dates with the children. Father became
“irate,” and complained that mother was unfairly dictating the
dates of visitation. Father then pivoted his anger toward Deboer,
and spoke in a “harsh,” “loud,” and “hostil[e]” tone. He demanded
to know, “Are you taking drugs[? Y]ou are not listening to me.”
He also accused Deboer of doing social work “for the money.”
Deboer maintained a “calm” demeanor, so as not to “further
aggravate” father.
       In mid-December 2020, father called the Department to
complain about Deboer, because he felt she was not “cooperating
with him.”




                                 4
       In mid-February 2021, father called Deboer. While “irate,”
he told Deboer he was not getting enough visitation time with the
children.
       C.    Jurisdiction and dispositional hearing
       On March 24, 2021, the juvenile court held the
jurisdictional and dispositional hearing. The court sustained all
of the petition’s allegations against father. The court then
removed the children from father’s custody, placed them in
mother’s custody, and ordered the Department to provide mother
with family maintenance services and father with enhancement
services. As part of the enhancement services, the court ordered
father to complete a case plan consisting of a parenting program,
anger management classes, and individual counseling.
       D.    Father’s further interaction with Deboer
       On April 12, 2021, Deboer traveled to the Department’s
Lancaster office, which was nearer to father’s residence, to give
him information on the programs he needed to complete as part
of his case plan. She arranged to meet him in the parking lot of
the Department’s office because she knew the Department’s
security officers would be nearby in case father once again
became irate. Father was combative with Deboer during their
conversation; he spoke loudly, repeatedly interrupted her, and
then directly accused Deboer of interfering with his visits and
“making it impossible for him to see his children.” When father
refused to discuss the case plan—the ostensible purpose for the
meeting—Deboer decided to end the meeting by asking the
security officer inside the office for assistance. Upon hearing that
Deboer was going to contact the officer, father retorted, “You
want security[?] I will get it for you”; father started “knock[ing]
loudly on the glass doors” of the Department’s office; and when




                                 5
the security officer opened the door, father told the officer that he
“need[ed] help because [Deboer was] not allowing [him] to see
[his] children.” Father then turned on his heel and walked away.
Father’s willingness to be aggressive with the Department’s
security officer left Deboer “shaking inside.” Deboer remained
with the security officer until father drove away.
       E.    Restraining order proceedings
       On May 7, 2021, the Department asked the juvenile court
to enter a temporary restraining order (TRO) to protect Deboer
from father. The court issued a TRO after finding “clear and
convincing evidence,” based on Deboer’s declaration recounting
her interactions with father, that father’s conduct amounted to
“civil harassment” and that “the only way to prevent this from
reoccurring is to grant” the TRO.
       After several continuances, the court on July 30, 2021, held
a hearing on whether to issue a three-year restraining order.
Father offered no evidence, and argued that a restraining order
was unwarranted because father never explicitly threatened
Deboer with violence. The court granted a three-year restraining
order in light of father’s “criminal convictions for assaultive
behavior” and his “escalating behavior” with Deboer, which was
capped off when “the security officer [in Lancaster] had to help
father leave the premises” due to father’s conduct. The
restraining order prohibits father from contacting DeBoer,
requires him to stay away from her, and lasts until July 30, 2024.
       F.    Appeal
       Father filed this timely appeal of the restraining order.
                            DISCUSSION
       Father argues that the juvenile court erred in issuing the
restraining order protecting Deboer. Although the trial court did




                                  6
not specify a statutory basis for its order, the parties agree that
the most pertinent statute is section 213.5. Under section 213.5,
and as pertinent here, a juvenile court has the authority to issue
an order “enjoining a person from molesting, . . . harassing,
telephoning, including, but not limited to, making annoying
telephone calls . . ., contacting, either directly or indirectly, . . . or
disturbing the peace of [a dependent] child’s current or former
social worker.” (§ 213.5, subd. (a).) For these purposes, one
person ‘“disturb[s] the peace”’ of another if he engages in
“‘“conduct that destroys the mental or emotional calm of the other
party.”’” (In re Bruno M. (2018) 28 Cal.App.5th 990, 997 (Bruno
M.), quoting Perez v. Torres-Hernandez (2016) 1 Cal.App.5th 389,
401.) To obtain a restraining order under section 213.5, the
applicant need not show a prior infliction of physical harm or a
reasonable apprehension of future physical abuse. (Bruno M., at
p. 997; In re B.S. (2009) 172 Cal.App.4th 183, 193-194 (B.S.).)
Instead, it is “sufficient” if there is “evidence that the restrained
person has previously molested”—or, in this case—disturbed the
peace of—the protected person. (B.S., at p. 193.) Whether we
review the juvenile court’s issuance of the restraining order for
an abuse of discretion or for substantial evidence (In re N.L.
(2015) 236 Cal.App.4th 1460, 1465-1466), the question is the
same: Does the record, when viewed in the light most favorable
to the ruling, support a finding that father engaged in conduct
that disturbed Deboer’s peace? (Bruno M., at pp. 996-997; In re
L.W. (2020) 44 Cal.App.5th 44, 51.)
       Substantial evidence supports the juvenile court’s finding
that father engaged in conduct that destroyed Deboer’s mental or
emotional calm. Viewed in the light most favorable to the court’s
order, the evidence shows that, over the course of his interactions




                                    7
with Deboers, father came to believe that Deboers was “making it
impossible” for him to see his children and that her oversight was
“degrading.” He was becoming increasingly “irate” and “hostile”
with her as a result. Indeed, father even confided to one of the
monitors that he was ready to “[w]ring someone’s neck.” What is
more, the evidence shows that father’s simmering temper had
boiled over into violence in the past—he was convicted of battery
in 2004, he committed domestic violence against mother in 2018,
and the juvenile court sustained the allegations—allegations that
father does not contest on appeal—that father beat his own
children with a belt and wire and other objects in 2020. Not
surprisingly, father’s escalating agitation with Deboers, when
viewed in the context of father’s history of violence, caused
Deboers to feel “threatened” and to be “shaking inside,” and
hence disturbed her mental and emotional calm. (Accord, Bruno
M., supra, 28 Cal.App.5th at p. 998 [restraining order
appropriate where parent’s “tendency to resort to violence as well
as . . . evident lack of impulse control” posed a “threat” to the
protected person’s “safety”].)
        Father resists this conclusion with what boils down to three
arguments.
        First, father argues that Deboers repeatedly reaffirmed
that she remained calm during her interactions with father; thus,
he reasons, her calm was not disturbed. Father confuses being
calm with acting calm. Deboers acted calm to avoid lighting the
proverbial match that would ignite father’s powder keg temper
into an explosion of violence; but Deboers consistently indicated
that she was not actually calm and, to the contrary, was
frightened and “shaking [on the] inside.” (Curcio v. Pels (2020)




                                 8
47 Cal.App.5th 1, 12 [reasonable fear for safety constitutes
disturbing the peace].)
       Second, father argues that Deboer’s fear was not objectively
reasonable because father never explicitly said what he would do
if Deboers did not increase his visitation; maybe all he would do,
father now argues, is report Deboer to her supervisor. Relatedly,
father argues that Deboer just needs to have “thicker skin”
because social workers as a group are “assigned to work with
parents . . . who are often hostile” and “angry,” and who have
“criminal histories” and “substance use addictions”; father was
just another one of those “angry, hostile, loud, upset parent[s]”
who are, in father’s view, just par for the course in a social
worker’s job. Father’s claim that the result of his threat was, at
most, a sternly worded complaint to DeBoer’s supervisor is belied
by his statement that he wanted to “[w]ring the neck” of the
people who were interfering with his relationship with his
children and by his history of resorting to physical violence, both
of which make Deboer’s fear quite reasonable. What is more, we
reject father’s argument that the fact that dependency
proceedings can be difficult on parents and family members of the
dependent children somehow grants parents and family members
the right to engage in civil harassment with impunity.
       Third, father complains that the juvenile court got the
record wrong when it said that the security officer at the
Department’s Lancaster office “had to help father leave the
premises” because, in reality, father left on his own. This
complaint is irrelevant, because our analysis of the record—
which properly accounts for the security officer’s role—shows
substantial evidence to support the restraining order.




                                9
                         DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                      ______________________, J.
                                      HOFFSTADT

We concur:



_________________________, Acting P. J.
CHAVEZ



_________________________, J.*
BENKE




*      Retired Associate Justice of the Court of Appeal, Fourth
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                 10